Exhibit 10.2
EDUCATION REALTY OPERATING PARTNERSHIP, LP
FIRST AMENDMENT TO AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
     This Amendment is made as of June 11, 2008, by EDUCATION REALTY OP GP,
INC., a Delaware corporation, as general partner (the “General Partner”) of
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the
“Partnership”), for the purpose of amending the Amended and Restated Agreement
of Limited Partnership of the Partnership dated January 31, 2005, as amended
(the “Partnership Agreement”). All capitalized terms used herein and not defined
shall have the respective meanings ascribed to them in the Partnership
Agreement.
     WHEREAS, Section 11.1(a) of the Partnership Agreement permits the General
Partner, without the consent of the Limited Partners, to amend the Partnership
Agreement for the purpose of setting forth and reflecting in the Partnership
Agreement the designations, rights, powers, duties, and preferences of holders
of any additional Partnership Interests issued pursuant to Section 4.3 of the
Partnership Agreement;
     WHEREAS, the General Partner desires by this Amendment to so amend the
Partnership Agreement as of this 11th day of June, 2008 to be effective as of
January 1, 2008 (the “Effective Date”);
     WHEREAS, Education Realty OP Limited Partner Trust, a Maryland business
trust, is a limited partner of the Partnership and is a wholly-owned subsidiary
(and a disregarded entity for United States federal income tax purposes) of
Education Realty Trust, Inc., a Maryland corporation (together, the “Company”)
that has filed an election to be taxed as a real estate investment trust under
United States federal income tax laws;
     WHEREAS, pursuant to the Education Realty Trust, Inc. 2004 Incentive Plan,
as amended and/or one or more successor or additional equity incentive plans or
programs that the Company or the Partnership may adopt after the date hereof, as
amended (each individually and all of them collectively, as the context
requires, the “Plan”), the General Partner resolved to grant to employees of the
Company and its subsidiaries, including the Partnership, Incentive Awards (as
defined in the Plan) which include the issuance to such employees of a
Partnership Interest having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the Partnership Agreement, such Partnership
Interest to be expressed as a number of Common Partnership Units to be referred
to as Profits Interest Units (“PIUs”); and
     WHEREAS, the issuance of PIUs is permitted by Section 4.3(a)(iii) of the
Partnership Agreement.
     NOW, THEREFORE, the General Partner has set forth in this Amendment
pursuant to its authority under Section 11.1(a) of the Partnership Agreement the
following description of the rights, voting powers, restrictions, limitations as
to distributions, qualifications and terms and conditions of redemption and
conversion of a class and series of Partnership Interest which shall

1



--------------------------------------------------------------------------------



 



be referred to as “PIUs”:
     1. Additional Defined Terms. The following additional defined terms shall
be inserted in Article I of the Partnership Agreement, in alphabetical order:
     “Adjustment Event” shall mean any of the following: (i) the Partnership
makes a distribution on all outstanding Common Partnership Units in Partnership
Units, (ii) the Partnership subdivides the outstanding Common Partnership Units
into a greater number of units or combines the outstanding Common Partnership
Units into a smaller number of units, or (iii) the Partnership issues any
Partnership Units in exchange for its outstanding Common Partnership Units by
way of a reclassification or recapitalization of its Common Partnership Units.
For the avoidance of doubt, the following shall not be Adjustment Events:
(x) the issuance of Partnership Units in a financing, reorganization,
acquisition or other similar business transaction, (y) the issuance of
Partnership Units pursuant to any employee benefit or compensation plan or
distribution reinvestment plan, or (z) the issuance of any Partnership Units to
the Company in respect of a capital contribution to the Partnership of proceeds
from the sale of securities by the Company.
     “Capital Account Limitation” shall have the meaning set forth in
Section 7.9(b) hereof.
     “Common Unit Distribution” shall have the meaning set forth in
Section 4.3(d)(ii) hereof.
     “Common Unit Economic Balance” shall mean (i) the Capital Account balance
of the Company, plus the amount of the Company’s share of any Partner Minimum
Gain or Partnership Minimum Gain (as defined in Exhibit B to this Agreement), in
either case to the extent attributable to the Company’s ownership of Common
Partnership Units and computed on a hypothetical basis after taking into account
all allocations through the date on which any allocation is made under Section
A(12) of Exhibit B to the Partnership Agreement, divided by (ii) the number of
the Company’s Common Partnership Units.
     “Constituent Person” shall have the meaning set forth in Section 7.9(f)
hereof.
     “Conversion Date” shall have the meaning set forth in Section 7.9(b)
hereof.
     “Distribution Payment Date” shall mean the dates upon which the General
Partner makes distributions in accordance with Section 8.1 of the Partnership
Agreement.
     “Distribution Period” shall mean any period to which a distribution
pursuant to Section 8.1 relates.
     “Economic Capital Account Balance” of the PIU Unitholder will be equal to
its Capital Account balance, plus the amount of its share of any Partner Minimum
Gain or Partnership Minimum Gain (as defined in Exhibit B to the Partnership
Agreement), in either case to the extent attributable to its ownership of PIUs.

2



--------------------------------------------------------------------------------



 



     “PIU” means a Partnership Unit which is designated as a PIU and which has
the rights, preferences and other privileges designated in Section 4.3(d) hereof
and elsewhere in the Partnership Agreement in respect of the PIU Unitholder. The
number of PIUs issued to the PIU Unitholder shall be set forth on Exhibit A to
the Partnership Agreement, as may be amended from time to time.
     “PIU Unitholder” means Education Realty Limited Partner, LLC, a Delaware
limited liability company.
     “Plan” shall have the meaning set forth in the recitals to this Amendment.
     “Rights” shall mean rights, options, warrants or convertible or
exchangeable securities entitling the Company’s shareholders to subscribe for or
purchase REIT Common Shares, or any other securities or property.
     2. Amendments to Existing Definitions. The definition of “REIT Common
Shares Amount” shall be restated as follows:
“REIT COMMON SHARES AMOUNT” shall mean a whole number of REIT Common Shares
equal to the product of the number of Common Partnership Units offered for
redemption by a Redeeming Partner, multiplied by the Conversion Factor in effect
on the Specified Redemption Date (rounded down to the nearest whole number in
the event such product is not a whole number). Notwithstanding the foregoing, in
the event the Company at any time issues Rights to all holders of REIT Common
Shares, which Rights have not expired pursuant to their terms, then the REIT
Common Shares Amount thereafter shall also include such Rights that a holder of
that number of REIT Common Shares would be entitled to receive.
     3. Conforming Changes. All references to the term “Common Partnership
Units” in Section 4.3(a)(iii)(A) shall be changed to “PIUs.”
Section 4.3(a)(iii)(B) shall be restated as follows:
(B) the aggregate number of Common Partnership Units and PIUs held by Education
Realty Limited Partner, LLC immediately after the issuance of such PIUs will not
exceed two percent (2%) of the aggregate issued and outstanding Common
Partnership Units and PIUs immediately after such issuance.
     4. Issuance of PIUs. Any Common Partnership Units held by the PIU
Unitholder as of the Effective Date shall be treated as PIUs. The following
subsection (d) shall be appended to Section 4.3 of the Partnership Agreement:
     (d) ISSUANCE OF PIUs. The General Partner shall from time to time issue
PIUs to Education Realty Limited Partner, LLC on the account of its members who
provide services to the Company or the Partnership and who have received an
award of Units under the Company’s 2004 Incentive Plan, subject to such
conditions as may be set

3



--------------------------------------------------------------------------------



 



forth in any award agreement entered into thereunder. Subject to the following
provisions of this Section 4.3(d) and the special provisions of Sections 7.9 and
7.10 and Section A(12) of Exhibit B to the Partnership Agreement, PIUs shall be
treated as Common Partnership Units, with all of the rights, privileges and
obligations attendant thereto. For purposes of computing the Partners’ Common
Percentage Interests, the PIU Unitholder shall be treated as a holder of Common
Partnership Units and the PIUs shall be treated as Common Partnership Units. In
particular, the Partnership shall maintain at all times a one-to-one
correspondence between PIUs and Common Partnership Units for conversion,
distribution and other purposes, including without limitation complying with the
following procedures:
     (i) If an Adjustment Event occurs, then the General Partner shall make a
corresponding adjustment to the PIUs to maintain a one-for-one conversion and
economic equivalence ratio between Common Partnership Units and PIUs. If more
than one Adjustment Event occurs, the adjustment to the PIUs need be made only
once using a single formula that takes into account each and every Adjustment
Event as if all Adjustment Events occurred simultaneously. If the Partnership
takes an action affecting the Common Partnership Units other than actions
specifically described as Adjustment Events and in the opinion of the General
Partner such action would require an adjustment to the PIUs to maintain the
one-to-one correspondence described above, the General Partner shall have the
right to make such adjustment to the PIUs, to the extent permitted by law and by
the Plan, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the PIUs as herein provided, the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing such
certificate, the Partnership shall mail a notice to each member of the PIU
Unitholder setting forth the adjustment to his or her PIUs and the effective
date of such adjustment; and
     (ii) The PIU Unitholder shall, in respect of each Distribution Payment
Date, when, as and if authorized and declared by the General Partner out of
assets legally available for that purpose, be entitled to receive distributions
in an amount per PIU equal to the distributions per Common Partnership Unit (the
“Common Unit Distribution”), paid to holders of record on the same record date
established by the General Partner with respect to such Distribution Payment
Date. During any Distribution Period, so long as any PIUs are outstanding, no
distributions (whether in cash or in kind) shall be authorized, declared or paid
on Common Partnership Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the PIUs for such
Distribution Period. The PIUs shall rank pari pasu with the Common Partnership
Units as to the payment of regular and special periodic or other distributions
but shall be subordinate to the Common Partnership Units with respect to
distributions upon liquidation of the Partnership to the extent of their
positive Capital Account balance, if any. As to

4



--------------------------------------------------------------------------------



 



the payment of distributions and as to distributions of assets upon liquidation,
dissolution or winding up, any class or series of Partnership Units or
Partnership Interests which by its terms specifies that it shall rank junior to,
on a parity with, or senior to the Common Partnership Units shall also rank
junior to, or pari pasu with, or senior to, as the case may be, the PIUs.
     PIUs shall be subject to the following special provisions:
     ALLOCATIONS. The PIU Unitholder shall be entitled to certain special
allocations of gain under Section A(12) of Exhibit B to the Partnership
Agreement.
     CONVERSION TO COMMON PARTNERSHIP UNITS. PIUs will be converted into Common
Partnership Units to the extent provided under Section 7.9.
     REDEMPTION. The Redemption Right provided to Limited Partners under
Section 7.4 shall not apply with respect to PIUs unless and until they are
converted to Common Partnership Units as provided under Section 7.9.
     VOTING. PIUs shall have the voting rights provided in Section 7.10.
     5. Conversion of PIUs. The following Section 7.9 shall be appended to
Article VII of the Partnership Agreement:
     Section 7.9 CONVERSION OF PIUs.
     (a) PIUs will automatically convert into an equal number of fully paid and
non-assessable Common Partnership Units, giving effect to all adjustments (if
any) made pursuant to Section 4.3(d), at such time (a “Conversion Date”) (and
from time to time) as the Economic Capital Account Balance attributable to such
PIUs is equal to the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”). The
General Partner shall provide notice to the PIU Unitholder, as provided in
Section 14.5, whenever the General Partner expects PIUs to convert into Common
Partnership Units pursuant to this Section 7.9. Notwithstanding anything herein
to the contrary, the PIU Unitholder may deliver a Redemption Notice pursuant to
Section 7.4(a) relating to those Common Partnership Units that will be issued to
such holder upon conversion of such PIUs into Common Partnership Units in
advance of the Conversion Date; provided, however, that the redemption of such
Common Partnership Units by the Partnership shall in no event take place until
after the Conversion Date. For clarity, it is noted that the objective of this
paragraph is to put the PIU Unitholder in a position where, if it wishes, the
Common Partnership Units into which the PIUs will be converted can be redeemed
by the Partnership simultaneously with such conversion, with the further
consequence that, if the Company elects to assume the Partnership’s redemption
obligation with respect to such Common Partnership Units under Section 7.4(b) by
delivering to the PIU Unitholder REIT Common Shares rather than cash, then the
PIU Unitholder can have such REIT Common Shares issued to it simultaneously with
the conversion

5



--------------------------------------------------------------------------------



 



of the PIUs into Common Partnership Units. The General Partner shall cooperate
with the PIU Unitholder to coordinate the timing of the different events
described in the foregoing sentence.
     (b) If the Partnership or the General Partner shall be a party to any
Transaction, the PIUs held by the PIU Unitholder will be converted (immediately
prior to the consummation of the Transaction) into a number of Common
Partnership Units equal to the Economic Capital Account Balance of the PIU
Unitholder (to the extent attributable to its ownership of PIUs) divided by the
Common Unit Economic Balance. For this purposes, the Economic Capital Account
Balance of the PIU Unitholder will be adjusted by taking into account any
allocations that occur in connection with the Transaction or that would occur in
connection with the Transaction if the assets of the Partnership were sold at
the Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Transaction (in which case the Conversion Date shall be the
effective date of the Transaction). In lieu of the foregoing, the documents
effectuating a Transaction may provide for the cancellation of the PIUs prior to
their conversion into Common Partnership Units pursuant to this Section 7.9(b)
in exchange for a cash payment to the PIU Unitholder (or the appropriate members
of the PIU Unitholder) equal to the amount of the cash consideration payable in
connection with the Transaction to the holders of Common Partnership Units into
which the PIUs would have been converted pursuant to this Section 7.9(b).
     In anticipation of such conversion and the consummation of the Transaction,
unless otherwise provided in the applicable Transaction documents and subject to
applicable securities laws, the Partnership shall use commercially reasonable
efforts to cause the PIU Unitholder to be afforded the right to receive in
connection with such Transaction, in consideration for the Common Partnership
Units into which its PIUs will be converted, the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Transaction by a holder of the same number of Common
Partnership Units, assuming such holder of Common Partnership Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. Subject to the applicable Transaction documents and
applicable securities laws, in the event that holders of Common Partnership
Units have the opportunity to elect the form or type of consideration to be
received upon consummation of the Transaction, prior to such Transaction the
General Partner may, in its sole discretion, give notice to the PIU Unitholder
of such election in order to afford the PIU Unitholder the right to elect, by
written notice to the General Partner, the form or type of consideration to be
received upon conversion of each PIU held by the PIU Unitholder into Common
Partnership Units in connection with such Transaction. If the PIU Unitholder
fails to make such an election, it (and any transferee) shall receive upon
conversion of each PIU held by it (or by transferees), subject to the applicable
Transaction documents and in the discretion of the General Partner, either cash
or the same kind and amount of consideration that a holder of a Common
Partnership Unit would receive if such Common Partnership Unit holder failed to
make such an election.
     Subject to the rights of the Partnership and the Company under the Plan,
the Partnership shall use commercially reasonable efforts to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of the PIU Unitholder with respect to those

6



--------------------------------------------------------------------------------



 



PIUs that will not be converted into Common Partnership Units in connection with
the Transaction that will (i) contain provisions enabling the holders of PIUs
that remain outstanding after such Transaction to convert their PIUs into
securities as comparable as reasonably possible under the circumstances to the
Common Partnership Units and (ii) preserve as far as reasonably possible under
the circumstances the distribution, special allocation, conversion, and other
rights set forth in the Partnership Agreement for the benefit of the PIU
Unitholder and the members thereof.
     (c) For purposes of making future allocations under Section A(12) of
Exhibit B of the Partnership Agreement and applying the Capital Account
Limitation, the portion of the Economic Capital Account balance of the PIU
Unitholder that is treated as attributable to the PIUs shall be reduced, as of
the date of conversion, by the product of the number of PIUs converted and the
Common Unit Economic Balance.
     6. Voting Rights of PIUs. The following Section 7.10 shall be appended to
Article VII of the Partnership Agreement:
     7.10 VOTING RIGHTS OF PIUs. The PIU Unitholder shall (a) have those voting
rights required from time to time by applicable law, if any, (b) have the same
voting rights as a holder of Common Partnership Units, with the PIUs voting as a
single class with the Common Partnership Units and having one vote per PIU; and
(c) have the additional voting rights that are expressly set forth in this
Section 7.10. So long as any PIUs remain outstanding, the Partnership shall not,
without the affirmative vote of the PIU Unitholder, either in writing or at a
meeting (voting separately as a class), amend, alter or repeal, whether by
merger, consolidation or otherwise, the provisions of the Partnership Agreement
applicable to PIUs so as to materially and adversely affect any right, privilege
or voting power of the PIUs or the PIU Unitholder as such, unless such
amendment, alteration, or repeal affects equally, ratably and proportionately
the rights, privileges and voting powers of the holders of Common Partnership
Units; but subject, in any event, to the following provisions:
     (a) With respect to any Transaction, so long as the PIUs are treated in
accordance with Section 7.9(f) hereof, the consummation of such Transaction
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the PIUs or the PIU Unitholder as such; and
     (b) Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Partnership Units, PIUs or Preferred Units, whether ranking senior to, junior
to, or on a parity with the PIUs with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up, shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers of the PIUs or the PIU Unitholder as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding PIUs shall have been converted into Common Partnership
Units.

7



--------------------------------------------------------------------------------



 



     7. Footnote to Exhibit A. The Common Partnership Units of Education Realty
Limited Partner, LLC shall be footnoted as follows:
The Common Partnership Units held by Education Realty Limited Partner, LLC have
been issued as PIUs, and shall convert into fully paid and non-assessable Common
Partnership Units as provided in Section 7.9 of this Agreement.
     8. Special Allocation of Gain to PIU Unitholder. The following
Section A(12) shall be appended to Exhibit B (Federal Income Tax Matters) to the
Partnership Agreement:
     (12) Notwithstanding the provisions of Article V of this Partnership
Agreement, but subject to the prior allocation of profits and gross items of
income under Sections A(6) and A(7) of this Exhibit B, any income or gain
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
income or gain realized in connection with an adjustment to the Agreed Value of
Partnership assets under Sections B(3) and (4) of this Exhibit B, shall first be
allocated to the PIU Unitholder until its Economic Capital Account Balance, to
the extent attributable to its ownership of PIUs, is equal to (i) the Common
Unit Economic Balance (determined without regard to any adjustment resulting
from such actual or hypothetical sale), multiplied by (ii) the number of its
PIUs. The parties agree that the intent of this Section A(12) is to make the
Capital Account balances of the PIU Unitholder with respect to its PIUs
economically equivalent to the Capital Account balance of the Company with
respect to its Common Partnership Units.
     9. Confirmation of Partnership Agreement. Except as modified herein, all
terms and conditions of the Partnership Agreement shall remain in full force and
effect.
     IN WITNESS WHEREOF, the General Partner has executed this Amendment as of
the date first written above.

            EDUCATION REALTY OP GP, INC., as general partner
of Education Realty Operating Partnership, LP
      By:   /s/ Paul O. Bower       Name:   Paul O. Bower       Title:  
President    

8